DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “Electronic system”, and the claim also recites “notably a decoder” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron (US 9,748,759).

With regard to claims 1-3, 5, 7 & 8, Bergeron, in Figures 1A & 1B, discloses a method for protecting at least one electronic system (200) against a voltage surge likely to be caused by a current or imminent meteorological event (column 2, lines 1-8), which electronic system is connected to a telecommunication network (column 10, lines 34-36) and comprises a control integrated circuit (100), the method comprising successively: a step of connecting the electronic system to a remote server (210) containing meteorological data (column 10, lines 39-44); a step (404 of Fig. 1B) of recovering meteorological data originating from the remote server (210); a step (406) of analysis by the control circuit of the recovered meteorological data to assign thereto a danger level of the current or imminent meteorological event (column 11, lines 33-35); and, when the assigned danger level exceeds a main warning threshold recorded in a memory space of the control circuit (column 11, lines 35-43): a step of sending by the control circuit a warning signal to a display terminal connected to the electronic system (column 10, lines 59 & 60 teaches a visual indication can be given and column 9 lines 36-47 teaches that a display terminal can be used in conjunction with the device); a step of displaying a first warning message on the display terminal from information contained in the warning signal, the first (re claim 1), comprising an additional step of displaying at least one command button on the display terminal and associating the button with the transmission of a command to the electronic system intended to control the step of electrical isolation (column 9 lines 22-35 teaches that the device can be implemented on a smart phone or tablet such as an IPhone or IPad which would necessarily comprise a display with a command button) (re claim 2), wherein the warning signal is configured to switch on the display terminal when said terminal is switched off (column 9, lines 36-42) (re claim 3), wherein a time out step is provided before the step of isolating at least one port of the electronic system, the time out period being able to be set by a user of the terminal (column 5, lines 30-36) (re claim 5), wherein the step of connecting the electronic system to the remote server comprises a sub-step of sending to the remote server a request to collect meteorological data, the request comprising geolocation information of the electronic system (steps 406-408) (re claim 7), wherein the step of recovering meteorological data is carried out in real time and comprises the following sub-steps: collecting and saving meteorological data sent by the remote server; repeating this sub-step of collecting and saving data according to a determined period of which the value is recorded in the memory space of the control circuit (steps 406-408) (re claim 8). 
 
With regard to claims 12-15, Bergeron, in Figures 1A & 1B, discloses an electronic system (200), notably a decoder, comprising a control integrated circuit (column 2, lines 9-12) having a memory space (column 9, lines 5-15), the electronic system further comprising a power supply port to an electrical network (column 2, lines 44-51), at least one network input  (re claim 12), wherein the control integrated circuit comprises a cut-off circuit comprising electrically controlled circuit breakers, the circuit breakers being respectively mounted in respective power supply lines of the considered ports and driven by the control circuit (column 2, lines 48-58) (re claim 13), a computer programme comprising instructions which, when the programme is executed by computer, lead said computer to implement the steps of the method according to claim 1 (column 9, lines 5-21) (re claim 14), a non-transitory computer readable storage medium, on which is recorded the computer programme according to claim 14 (column 9, lines 5-21) (re claim 15).

Allowable Subject Matter
Claims 4, 6 & 9-11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the danger level assigned to the recovered meteorological data exceeding an additional warning threshold below the main warning threshold, an additional step of displaying on the display terminal a datum informing the user of the impending arrival of a meteorological event likely to generate a voltage surge.

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the time out period being contained in the warning signal and wherein the display terminal is isolated from an electrical network at the end of the time out period.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the step of analysis of the meteorological data comprising at least the following sub-steps: partitioning the meteorological data to extract temperature, pressure, humidity level and wind speed and direction data; correlating the extracted data to assign thereto a danger level from a level scale recorded in the memory space of the control circuit. 
 
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not 

Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with a step of generating a second warning message by the control circuit, intended to be sent to every computer terminal or peripheral in communication with the electronic system, the second warning message providing warning of the risk of voltage surge due to the current or imminent meteorological event.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sizemore (US 6,130,412), Rodgers (US 2007/0010916), Pasken (US 2013/0338920), Wakameda (US 2015/0350404) and Okura (US 2019/0349215) all teach devices which access meteorological data to predict damaging weather events and to disconnect an electrical load from a power source to protect the load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839